Case 2:19-cv-03537-GW-JC Document 48 Filed 08/17/19 Page 1 of 9 Page ID #:387




 1   DAVID R. SINGH (Bar No. 300840)
     david.singh@weil.com
 2   ERIC A. RIVAS (Bar No. 324577)
 3   eric.rivas@weil.com
     WEIL, GOTSHAL & MANGES LLP
 4   201 Redwood Shores Parkway, 6th floor
     Redwood Shores, CA 94065-1134
 5   Telephone: (650) 802-3000
     Facsimile: (650) 802-3100
 6
 7   Attorneys for Defendant
     RENT THE RUNWAY, INC.
 8
                                  UNITED DISTRICT COURT
 9
10                            CENTRAL DISTRICT OF CALIFORNIA

11   FASHIONPASS, INC.,                      Case No. 2:19-cv-03537 GW (JCx)
12               Plaintiff,                  DEFENDANT RENT THE RUNWAY,
                                             INC.’S OPPOSITION TO
13         v.                                FASHIONPASS, INC.’S EX PARTE
14                                           APPLICATION TO EXTEND THE
     RENT THE RUNWAY, INC.; AND              TIME TO FILE ITS FIRST
15   DOES 1 THROUGH 100, INCLUSIVE,          AMENDED COMPLAINT
16               Defendants.
17
18
19
20
21
22
23
24
25
26
27
28 DEFENDANT RTR’S OPPOSITION TO                   CASE NO. 2:19-CV-03537 GW (JCX)
   FASHIONPASS’S EX PARTE APPLICATION
   TO EXTEND THE TIME TO FILE ITS FIRST
   AMENDED COMPLAINT
Case 2:19-cv-03537-GW-JC Document 48 Filed 08/17/19 Page 2 of 9 Page ID #:388




 1          FashionPass, Inc.’s (“FashionPass”) ex parte application is wholly improper and
 2   falls far short of meeting the heavy burden required to obtain extraordinary relief to
 3   justify a second extension of time for FashionPass to manufacture a theory for its
 4   Amended Complaint, which is due in two weeks on August 30—more than two months
 5   after this Court’s dismissal of the Complaint. As set forth below, the ex parte
 6   application made by the third set of counsel to represent FashionPass is the start of a
 7   transparent, baseless, and untimely effort to have this Court reconsider its prior rulings
 8   limiting discovery in a case with no operative pleading.
 9          While Rent the Runway, Inc. (“RTR”) disputed the propriety of allowing any
10   discovery by a competitor with no operative complaint, at substantial expense,1 it has
11   played by the rules and produced the requisite discovery. What has FashionPass been
12   doing these past two months? Switching to another set of counsel—who knew about
13   the Court’s rulings because they tried to defend RTR, but have since flip-flopped to
14   representing FashionPass—and who are apparently unhappy with the current posture of
15   the litigation is certainly not a valid excuse for extraordinary relief. The time has come
16   for FashionPass to amend or not. All sets of FashionPass’s counsel – its first and
17   second sets of counsel during a hearing with the Court on June 24 and its third set of
18   counsel yesterday during a meet and confer with RTR – have asserted that FashionPass
19   has sufficient information to file its amended complaint. FashionPass has two weeks
20   remaining to do so. Accordingly, RTR respectfully requests that the Court hold
21   FashionPass to the same schedule that RTR has operated under and deny FashionPass’s
22   ex parte application to further extend the time to file an amended complaint.
23
24
25
26   1
       RTR’s vendor costs to date amount to approximately $25,000. See Declaration of David R. Singh
27   (“Singh Decl.”) ¶ 9.

28 DEFENDANT RTR’S OPPOSITION TO                     1         CASE NO. 2:19-CV-03537 GW (JCX)
   FASHIONPASS’S EX PARTE APPLICATION
   TO EXTEND THE TIME TO FILE ITS FIRST
   AMENDED COMPLAINT
Case 2:19-cv-03537-GW-JC Document 48 Filed 08/17/19 Page 3 of 9 Page ID #:389



 1   I.    BACKGROUND
 2         Despite the overblown and mistaken characterizations in the ex parte application,
 3   RTR has diligently and fully complied with this Court’s July 11, 2019 order requiring
 4   RTR to produce limited discovery to FashionPass. Prior to doing so, RTR worked
 5   cooperatively with FashionPass’s two prior sets of counsel, including by
 6   accommodating their request for an extension to file their amended complaint. See Dkt.
 7   37. FashionPass’s time to file an amended complaint was extended already from
 8   August 16, 2019 to August 30, 2019. Dkt. 38.
 9         Additionally, the parties met and conferred regarding the scope of RTR’s limited
10   production, culminating in a Joint Status Report that was submitted to this Court on
11   June 27, 2019. Dkt. 32. As part of the Joint Status Report, RTR proposed two
12   categories of documents for its production of limited discovery:
13         (1) All agreements (but not including purchase orders) between RTR, on
14
           the one hand, and each of Blank NYC, Elliatt, Flynn Skye, ASTR the
           Label, Yumi Kim, on the other hand, entered into after the alleged purchase
15         orders described in paragraphs 40-44 of the Complaint; and
16
           (2) All communications between RTR, on the one hand, and each of Blank
17         NYC, Elliatt, Flynn Skye, ASTR the Label, Yumi Kim, on the other hand
18         related to the negotiation of the agreements set forth in No. 1 that mention
           FashionPass by name or description.
19

20   Dkt. 32 at 6.

21         FashionPass’s prior counsel took issue with RTR’s proposal in the Joint Status

22   Report, complaining that “RTR’s proposed language is too limited with respect to scope

23   and the time-period.” Dkt. 32 at 4-5. Counsel again raised his concern at the July 11,

24   2019 scheduling conference. See Dkt. 35 (“Just on the issue of the communications, the

25   way that they wrote their proposal in the joint report was the communications that

26   would refer to Fashion Pass or Rent the Runway’s knowledge would be limited to

27

28   DEFENDANT RTR’S OPPOSITION TO              2        CASE NO. 2:19-CV-03537-GW (JCX)
     FASHIONPASS’S EX PARTE APPLICATION
     TO EXTEND THE TIME TO FILE ITS FIRST
     AMENDED COMPLAINT
Case 2:19-cv-03537-GW-JC Document 48 Filed 08/17/19 Page 4 of 9 Page ID #:390



 1   communications only between RTR and the five businesses. That is not the global scope
 2   of their knowledge of our relationships.”).
 3         After the Court heard the parties’ positions on the scope of limited discovery at
 4   this scheduling conference, it “agreed with the defense except [it] would agree with
 5   [FashionPass] that [it] would probably put [the relevant period] to the January 1st of
 6   2017.” Dkt. 35 at 13-14 (“Now insofar as the other one as to the interference with
 7   prospective economic advantage . . . I will allow the plaintiff to choose any five
 8   additional ones that you can choose them. And you will submit them to the defense, and
 9   the defense will comply along a similar fashion as to those five that you choose.”). The
10   Court therefore agreed with RTR’s proposed categories of limited discovery with two
11   specific modifications: (1) the relevant period for limited discovery would date back to
12   January 1, 2017; and (2) RTR would have to produce the already-specified limited
13   discovery for five additional brands of FashionPass’s choosing.
14         On August 9, 2019, two days after FashionPass’s new counsel appeared in this
15   case (Dkt. 39, 40), RTR complied with its discovery obligation and timely served 169
16   documents. As soon as new counsel for FashionPass appeared and raised issues with
17   RTR’s discovery on August 13, 2019, RTR responded quickly in writing on August 14,
18   2019 and met and conferred promptly. Notably, FashionPass’s application is
19   incomplete and omitted RTR’s response to the inaccurate summary of the parties’
20   teleconference yesterday. See Singh Decl. at ¶¶ 7-8, Exhibit (“Ex.”) A.
21   II.   ARGUMENT
22         As this Court knows, ex parte applications are for extraordinary relief and are
23   rarely justified. See Mission Power Engineering Co. v. Continental Casualty Co., 883
24   F. Supp. 488 (C.D. Cal. 1995); see also http://www.cacd.uscourts.gov/honorable-george-h-wu
25   (“Ex parte applications are for extraordinary relief.”). They are inherently unfair, pose a
26   threat to the administration of justice, debilitate the adversary system, and the goal often
27

28   DEFENDANT RTR’S OPPOSITION TO                 3       CASE NO. 2:19-CV-03537-GW (JCX)
     FASHIONPASS’S EX PARTE APPLICATION
     TO EXTEND THE TIME TO FILE ITS FIRST
     AMENDED COMPLAINT
Case 2:19-cv-03537-GW-JC Document 48 Filed 08/17/19 Page 5 of 9 Page ID #:391



 1   appears to be to surprise opposing counsel at least to force him or her to drop all other
 2   work to respond on short notice. Id. at 490. “In papers prepared on short notice, . . . the
 3   lawyers too often simply make allegations that have no supporting evidence to back
 4   them up.” Id. at 491. Thus, ex parte applications are subject to a heightened standard as
 5   they can be abused by a moving party engaging in gamesmanship. See id. at 490-92; In
 6   re Intermagnetics Am., Inc., 101 B.R. 191, 193 (C.D. Cal. 1989) (“Ex parte applications
 7   . . . impose an unnecessary administrative burden on the court and an unnecessary
 8   adversarial burden on opposing counsel who are required to make a hurried response
 9   under pressure, usually for no good reason.”).
10          First, the evidence must show that the moving party’s cause will be irreparably
11   prejudiced if the underlying motion is heard according to regular noticed motion
12   procedures. Second, it must be established that the moving party is without fault in
13   creating the crisis that requires ex parte relief, or that the crisis occurred as a result of
14   excusable neglect. Mission Power, 883 F. Supp. at 492. To show irreparable prejudice,
15   the Plaintiff must show that there are close issues that justify the court's review before
16   the party suffers the severe harm. Id. If the harm would not be severe, then it must be
17   apparent that the underlying motion has a high likelihood of success on the merits. Id.
18          FashionPass has failed to cite the applicable standard for ex parte relief, and for
19   good reason: it cannot establish a legitimate need for such extraordinary relief. First,
20   FashionPass will not suffer irreparable prejudice if its request is heard according to
21   regular noticed motion procedure, as counsel for FashionPass himself admitted at
22   yesterday’s meet and confer that he has “enough to amend” the complaint on August
23   30, 2019 pursuant to the extension granted by this Court. See Singh Decl. at ⁋ 6; Dkt.
24   38. FashionPass’s first set of counsel likewise represented to this Court at the June 24,
25   2019 hearing that “[FashionPass] can, in fact, amend all of the aspects that the court
26   pointed to.” Dkt. 29 at 4. What is more, FashionPass has had almost two months since
27

28   DEFENDANT RTR’S OPPOSITION TO                  4         CASE NO. 2:19-CV-03537-GW (JCX)
     FASHIONPASS’S EX PARTE APPLICATION
     TO EXTEND THE TIME TO FILE ITS FIRST
     AMENDED COMPLAINT
Case 2:19-cv-03537-GW-JC Document 48 Filed 08/17/19 Page 6 of 9 Page ID #:392



 1   this Court dismissed the complaint in its entirety. See Singh Decl., Ex. A. Thus,
 2   FashionPass – allegedly already equipped with sufficient discovery to adequately amend
 3   its complaint – has not, and cannot, demonstrate it will suffer irreparable prejudice if its
 4   request is heard according to regular motion procedure.
 5         Second, FashionPass’s perceived need to file its request for ex parte relief is also
 6   a problem of its own making. As discussed supra, FashionPass is now on its third set of
 7   counsel—Sidley Austin, which unsuccessfully pitched RTR to defend against
 8   FashionPass’s allegations in this case. See Singh Decl. at ¶ 4. Current counsel for
 9   FashionPass made the opportunistic decision to represent FashionPass in this matter
10   after its deficient pleading had already been exposed (Dkt. 33), and after prior counsel
11   for FashionPass already advocated for – and did not receive – a greater scope of limited
12   discovery. See Dkt. 32, 35. This is precisely the type of tactical ex parte application
13   that is improper. Now, under the guise of a manufactured and self-interested
14   “emergency” within two weeks of appearing in this case (Dkt. 39, 40), FashionPass’s
15   new counsel complains that RTR’s production of limited discovery deviates from this
16   Court’s order at a scheduling conference in which it took no part. As the Court made
17   abundantly clear, it intended “a very limited allowance in terms of discovery, not an
18   overall discovery exercise.” Dkt. 35 at 4. To this end, the Court expressly adopted
19   RTR’s position, memorialized in the Joint Status Report (Dkt. 32 at 6), except that it
20   expanded the timeframe to January 1, 2017 and allowed discovery in a “similar fashion”
21   with respect to five other manufacturers to be selected by FashionPass. Dkt. 35 at 13-
22   14. Nevertheless, FashionPass’s third set of counsel now attempts to resurrect a
23   position that this Court already rejected when advocated by its second set of counsel.
24   Id. at 13. In sum, FashionPass’s alleged need for a second extension of time is a
25   byproduct of its own independent choice to insist on a revolving door of counsel, and no
26   last minute attempt to muddy the waters of a previously resolved limited discovery
27

28   DEFENDANT RTR’S OPPOSITION TO                5         CASE NO. 2:19-CV-03537-GW (JCX)
     FASHIONPASS’S EX PARTE APPLICATION
     TO EXTEND THE TIME TO FILE ITS FIRST
     AMENDED COMPLAINT
Case 2:19-cv-03537-GW-JC Document 48 Filed 08/17/19 Page 7 of 9 Page ID #:393



 1   dispute warrants any such extension.
 2         FashionPass’s only stated need for ex parte relief is that “without the[] documents
 3   [it seeks], FashionPass cannot fully assess and plead its allegations of misconduct.”
 4   FashionPass Ex Parte Application at 3. But especially in light of the documents that RTR
 5   has produced pursuant to the Court’s July 11, 2019 order, FashionPass either has a good
 6   faith basis consistent with the Rules, applicable law, and this Court’s prior dismissal of
 7   the initial Complaint, or it does not. FashionPass is not entitled to a fishing expedition to
 8   search for a claim it lacks a good faith basis to assert. Rather, as the Court told
 9   FashionPass, it must “do its own leg work.” See Dkt. 35 at 8 (“Your client can’t go to the
10   defendant and say, I want this stuff at this point in time unless your client does some initial
11   leg work to establish a basis for making that type of claim.”),
12         Thus, for the reasons set forth above, this Court should reject FashionPass’s
13   request for ex parte relief and hold it to the parties’ stipulated schedule.
14

15   DATED: August 17, 2019                    Respectfully submitted,
16

17                                            WEIL, GOTSHAL & MANGES LLP
18
                                              By: /s/ David R. Singh_______________
19                                                David R. Singh
20                                                State Bar No. 300840
                                                  David.Singh@weil.com
21
                                                  Eric A. Rivas
22                                                State Bar No. 324577
                                                  Eric.Rivas@weil.com
23
                                                  WEIL, GOTSHAL & MANGES LLP
24
                                                  201 Redwood Shores Parkway
25                                                Redwood Shores, CA 94065-1134
                                                  Telephone: (650) 802-3000
26
                                                  Facsimile: (650) 802 3100
27

28   DEFENDANT RTR’S OPPOSITION TO                 6         CASE NO. 2:19-CV-03537-GW (JCX)
     FASHIONPASS’S EX PARTE APPLICATION
     TO EXTEND THE TIME TO FILE ITS FIRST
     AMENDED COMPLAINT
Case 2:19-cv-03537-GW-JC Document 48 Filed 08/17/19 Page 8 of 9 Page ID #:394



 1                                          Eric S. Hochstadt (pro hac vice)
 2
                                            Lauren A. Jacobson (pro hac vice)
                                            WEIL, GOTSHAL & MANGES LLP
 3                                          767 Fifth Avenue
 4
                                            New York, NY 10153-0119
                                            Telephone: (212) 310-8000
 5                                          Facsimile: (212) 310-8007
 6                                          Lee S. Brenner
 7                                          State Bar No. 180235
                                            lsbrenner@Venable.com
 8                                          Ken D. Kronstadt
 9                                          State Bar No. 259996
                                            kdkronstadt@Venable.com
10                                          VENABLE LLP
11                                          2049 Century Park East Suite 2300
                                            Los Angeles, CA 90067
12                                          Telephone: (310) 229-9900
13                                          Facsimile: (310) 339-9901
14                                          Attorneys for Defendant
15                                          Rent the Runway, Inc.
16

17

18

19

20

21

22

23

24

25

26

27

28   DEFENDANT RTR’S OPPOSITION TO          7        CASE NO. 2:19-CV-03537-GW (JCX)
     FASHIONPASS’S EX PARTE APPLICATION
     TO EXTEND THE TIME TO FILE ITS FIRST
     AMENDED COMPLAINT
Case 2:19-cv-03537-GW-JC Document 48 Filed 08/17/19 Page 9 of 9 Page ID #:395




 1
 2                               CERTIFICATE OF SERVICE

 3         I declare that I am employed with the law firm of Weil, Gotshal & Manges LLP,

 4   whose address is 201 Redwood Shores Parkway, Redwood Shores, California 94065-

 5   1175 (hereinafter “WGM”). I am not a party to the within cause, and I am over the age

 6   of eighteen years. I further declare that on August 17, 2019, I served a copy of:

 7   DEFENDANT RENT THE RUNWAY, INC.’S OPPOSITION TO FASHIONPASS,

 8   INC.’S EX PARTE APPLICATION TO EXTEND THE TIME TO FILE ITS FIRST

 9   AMENDED COMPLAINT

10   BY OVERNIGHT DELIVERY by placing a true copy thereof enclosed in a sealed

11   envelope with overnight delivery fees provided for, addressed as follows, for collection

12   by Federal Express at WGM in accordance with WGM’s ordinary business practices. I

13   am readily familiar with WGM’s practice for collection and processing of

14   correspondence for overnight delivery and know that in the ordinary course of WGM’s

15   business practice the document(s) described above will be deposited by an employee or

16   agent of WGM in a box or other facility regularly maintained by Federal Express for

17   collection on the same day that the document(s) are placed at WGM.

18   Chad S. Hummel
19   Sidley Austin LLP
     1999 Avenue of the Stars 17th Floor
20   Los Angeles, CA 90067
21         Executed on August 17, 2019, at Redwood Shores, California. I declare under
22   penalty of perjury under the laws of the United States that the foregoing is true and
23   correct.
24                                                            /s/ Tracy Herrington
25                                                            Tracy Herrington
26
27
28 DEFENDANT RTR’S OPPOSITION TO                 1         CASE NO. 2:19-CV-03537 GW (JCX)
   FASHIONPASS’S EX PARTE APPLICATION
   TO EXTEND THE TIME TO FILE ITS FIRST
   AMENDED COMPLAINT
